UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 99-1048

HOLLY P. ANDREWS,                                                        APPELLANT ,

    V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                           APPELLEE.


                        Before FARLEY, HOLDAWAY, and STEINBERG, Judges.

                                                     ORDER

       On September 12, 2002, the Court affirmed the September 23, 1998, Board of Veterans'
Appeals decision that denied an effective date earlier than June 14, 1991, for an award of service
connection for a psychiatric disability. Andrews v. Principi, __ Vet.App. __, No. 99-1048 (Sept. 12,
2002). On October 2, 2002, the appellant, through counsel, filed a motion for reconsideration. Upon
consideration of the foregoing, the parties' pleadings, and the record on appeal, it is

          ORDERED that the motion for reconsideration is denied.

DATED: October 31, 2002                                                  PER CURIAM.

        STEINBERG, Judge, dissenting: I voted to request a response from the Secretary to the
appellant's motion for reconsideration. See U.S. VET . APP . R. 35(g). At the time that the Court
issued its merits opinion in this case, I felt bound by the language of the U.S. Court of Appeals for
the Federal Circuit (Federal Circuit) in Rodriguez1 (albeit not an opinion that answered all
questions). However, the Federal Circuit's subsequent statement in Jaquay2, to which the appellant
calls the Court's attention – "[i]n the context of the non-adversarial, paternalistic, uniquely pro-
claimant veterans' compensation system, and consistent with our decision in Bailey [v. West,
160 F.3d 1360 (Fed. Cir. 1998) (en banc)], the availability of equitable tolling pursuant to Irwin
[v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990),] should be interpreted liberally with
respect to filings during the non-adversarial stage of the veterans' benefits process" – and the fact that




          1
              Rodriguez v. West, 189 F.3d 1352 (Fed. Cir. 1999), reh'g denied (en banc), cert. denied, 529 U.S. 1004
(2000).

          2
              Jaquay v. Principi, No. 98-7051, 2002 W L 31050816, at *8 (Fed. Cir. Sept. 16, 2002).
the Secretary can be required (1) to ignore his own perfectly clear regulation3 as to where a motion
for Board of Veterans' Appeals (BVA) reconsideration is to be filed and (2) to establish a procedure
for ensuring that misaddressed reconsideration motions are forwarded to the BVA do suggest to me
that where the Secretary has been directed by Congress to provide certain assistance to veterans4, a
failure to do so could well fall within the broad equitable-tolling prescription of the Federal Circuit
in Jaquay. Accordingly, I would prefer to have had the benefit of the Secretary's point of view
before casting my vote in this instance, and thus voted for a Rule 35(g) order.




         3
          38 C.F.R. § 20.1001(b) (2001) (providing that motions for BVA reconsideration "m ust be filed" at the Board
of Veterans' Appeals) (emphasis added).

         4
             38 U.S.C. § 7722(b) (providing that "Secretary shall by letter advise each veteran at the time of the veteran's
discharge or release from active military, naval, or air service (or as soon as possible after such discharge or release) of
all benefits and services under laws administered by the Department [of Veterans Affairs] for which the veteran may be
eligible"), (c)(1) (providing that "Secretary shall distribute full information to eligible veterans and eligible dependents
regarding all benefits and services to which they may be entitled under laws administered by the Department").

                                                             2